Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 6


                              ''
                       .

                           UNITED STATES DISTRICT CO URT
                           SO U TH ER N DISTRIC T O F FL O R ID A
                                                                         '''
                                               .

                     casexo. .l.ïC 'bsnv,
                                        l vi,
                                            cvg.
                                               ga
 UNITED STATES OF AM ERIPA

V.

 V IC TO R M A K SIM O V

       Defendant.
                                                   /

                                   CRIM INAL COVEV SHEET
       Didthismatteroriginàtefrpm alpatterpending in theCentralRegiop oftheUnited States
       Attorney'sOffcepriortoXugust9,2013?
                                     ..
                                          ''
                                                                        Yes             X   No
       Didthismatteroriginatefrom amatterpendingin theNorthern Region oftheUnited States
       A ttorney's Oftice priorto August8,2014?         Y es         X     No


                                                             Respectfully subm itted,

                                                             A R IAN A FA JA RD O OR SHA N
                                                             U N ITED         S A TTORN E


                                                       By:
                                                              RO        LA TTA
                                                               ssistantUnited StatesAttorney
                                                             Fla.BarN o.105315
                                                             99 N ortheast4th Street
                                                             M iam i,FL.33132-2111
                                                             Tel:(305)961-9050
                                                             Fax:(305)536-4699
                                                             Brooke.Latta@ usdoj.gov
    Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 6

AO 91(Rev.08/09) Cri
                   minalComplaint

                                U NITED STATES D ISTRICT COURT
                                              .             s rtjw
                                                  SouthenlDistrictOfFlorida

               United StatesofAmerica                           )
                           V.                                   )
                                                                )     caseNo.r.!q0*
                                                                                  )DSRI..,
                                                                                         .
                                                                                         S Sd&6F.
                                                                                                F*
                  VICTO R M AKSIM OV                            )
                                                                )
                                                                )
                       Defendantls)

                                                  CRIM INAL COU LAINT
        1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledge andbelief.
Onoraboutthedatets)of           .
                                            October27,2019            inthecountyof                        Miami-Dade '
                                                                                                                      i
                                                                                                                      1
                                                                                                                                               .inthe
    southern Districtof                      Florida         ,thedefendantts)violated:                                              j
           CodeSection                                                  OffenseDescri
                                                                                    ption
18 U.S.C.j 113(a)(5)                          AssaultW i
                                                       thin SpecialAircraftJuri
                                                                              sdiction




        Thiscrim inalcomplaintisbased on these facts:
See attached affidavi
                    t.




        W Continuedontheattgchedsheet.
                                                                                                                       @
                                                                                         *


                                                                 ..
                                                                        '                    palnanl'
                                                                                                    ssignatttre
                                                                                                  ' XN
                                                                                                                                          ''
                                                                                         ,             .       xj.<
                                                                            Jose   .     i    N :al
                                                                                         z Fedër   xAi
                                                                                                     'rMarshalService .
                                                                                         P 'Ltd--
                                                                                                h'
                                                                                                 a e )J/c            ..
                                                                                              -        .>                   *.                     .g.
Swornto beforem eand signed in my presence.                                                   ..       .                     x.                        .2
                                                                                              .        a-      .           .              x.     .
                                                                                                                                                 c w .
                                                                                                   .       -       .        '                   x .:
                                                                                                   .    :.                          .            r -
                                                                                                               q.                              .- 7 '

oak $p.z:.l                                                                                  Ju essignattt
                                                                                                         i-
                                                                                                          q. ' ' .
                                                                                                                           * x. '   a .


                            '           .

City and state:            .N         Miami,Fl
                                             orida                      Jac ueline Be r ,United States M a i
                                                                                                           strate Jud e
                                                                                         Printednalneandtitle
Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 6



                    AFFIDAVIT IN SUPPORT OF A CRIM INAL COM PLM NT

          1,JoseA.Ruiz,being duly'
                                 sworn,statethefollowing astnleand accuratetothebestofm y

knowledgeand belief:

                          IN TR O D U CTIO N AN D A G ENT BA C K GR O U ND

                Iam a SeniorFederalAirM arshalwith theFederalAirM arshalServiceassigned

totheFederalBtlreauofInvestigation's(FBI)JointTerrorism TaskForceasaTaskForceOfficer.
I nm presently assigned to the M iam iIntem ationalAirpol.
                .
                                                         toffsite ofthe FBI,where as a 1aw

enforcementofscerwithinthemeaningofSection 251047)ofTitle18,UnitedStatesCode,Inm
empowered by law to conductinvestigationsofand m ake arrestsforoffensesenum erated in Title

 18oftheUnited StatesCode.

                Irespectfully subm itthatthereisprobablecauseto believethatVictorM aksim ov

CM AKSIM OV'') did committhe crime ofAssaultW ithin SpecialAircraftJurisdiction,in
violationof18U.S.C.j113(a)(5).,
                                                                                      i
                                                                                      l
                Th                                                            -       :
                                                                                      1
                     efactssetforthinthisafsdavitarebasedonmypersonalknowledgeaywellas
documentsprovided to m e in my ofscialcapacity,information obtained from otherindividuals,

includingofficersandwitnesses;myreview ofdocum entsand recordsrelatedtothisinvestigation'
                                                                                        ,

 communications with others who have personalknowledge of the events and circumstances
                                                                                      !
 described herein'
                 ,
                   and information gained through my training and experience.vThe info
                                                                                     'rmation
                           '                                     f
      .                    $                                         ..   k
                                                                          .       .   ;

 contained in thisaffidavitistr'
                               ueand correct, tothebestofmy knowledgeandbelief.Becausethis

afsdavitissolely forthepurposeofestablishingprobablecause,itdoesnotcontain Jillofthe
 information known aböutthisinvestigation.
Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 6



                                       PROBABLE CAUSE

                   On oraboutOctober27,2019,FrontierAirlinesflightnum ber614,acivilaircraft
               .   .
                          .
                                                                             J
oftheUnited States,bearingpassengerM AKSIM OV ,departedDenver,sIntem ationalAlrport,in
                                                                       '
Denver, Colorado,bound forM iam i,Florida. M AKSIM OV w asseatedinmiddleseati8E,and     ,,



hisminorsonwasseatedin window seat18F.Nextto M AKSM OV wasC.V .A.F.,whowasseated

in aisle.seat18D .

                   C.V .A.F.was seated when she was greeted by M AKSIM OV .They shook hands
                                                                              '               K

and M AK SIM OV initiated conversation.M AKSIM OV asked C.V.A.F.where she was f'
                                                                               rom to

whichshestated,venezuela.MAKslM ov alsoofferedC.V.A.F.aminibottleofvodka,sometime
aftertheflight'sdeparture,which shedeclined.

          6.       During thù flight,C.V.A.F.closed her eyesto try to fallasleep. She shifted her

body to the side,facing towardstheaisle. Shethen feltM AK SIM OV touch herin theham string
                                                                                   1
and buttock areabutinitially thoughtthecontactwasinadvertent.Sheshifted herposition slightly

.and proceeded to attemptto sleep.Soon after,C.V.A .F.feltM AKSIM OV '
                                                                     swei
                                                                        ghtonl
                                                                             her. She
yssumedhe had fallen asleep and had inadvertently shifted hijweightonto her. She shifted once
again and M AKSIM OV m oved away from her.Approximately five m inuteslater,M AKSIM OV

com mittedanotherunwantedtouching,thistim ebyreachingoverherbody,asherbackw ast'urned
                                          '
                                                                            i
towardshim,andtouchingtheinsideofC.V.A.F.'Supper-thigh.C.F.A.V.wasawakeatljistime.
CFAV .imm ediately looked over to M AKSIM OV
      .
                                                         who was awake, staring '      lahead.
                                                                                straight
C F.A.V .gotup from herseatand proceeded to go to the rearofthe plane where she pot
                                                                                 1 ified a
 .




FrontierAirlinesflight>ttendantofwhathadjusttranspired.
Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 6



              C.V.A .F.wasgiven anew seatattheback oftheplane,A second FrontierAirlines

flightattendantspoketoC.V.A.F.abouttheincident.ThesecondFrontierAirlinesttightattendant
                                                                                ,



indicated C.V .A.F.becam eem otionaland began to cry.                          ;

       8.     Onceiheflightsuccessfullylanded,thetwoFrontierAirlinesflightattendaptswere
                                    '
                                                                               j
interviewed,aswasC.V.A .F.W hen lspokewith C.V.A.F.shewascryingandstillvisibly shaken.

Herstatem entwasconsistentwith the statem entsofthe flightattendants.

              MAKSIMOV wasapprehended.Headvisedthathewasasleeptheentiredi
                                                                        I
                                                                          ghtand
nevertouched C.V .A.F.M AKSIM OV,however,didadm ittodrinldng fourminibottlesofvodka,

and itwasleanwdthathewasserved abeerdlzringtheflight.A search ofhisbackpack,subsequent

to hisarrest,revealed minibottlesofvodka.




                                                                                           Q
Case 1:19-mj-03723-JB Document 1 Entered on FLSD Docket 10/28/2019 Page 6 of 6



                                       CON CLUSION

               Based on the foregoing facts,1respectfully subm itthatthere isprobable cause to

believe thaton orabout October27,2019,M AK SIM OV com m itted the crim e ofA ssaultW ithin

SpecialAircraftJlzrisdiction,inviolationqf18U.S.C.j113(a)(5).


       FU RTH ER AFFIAN T SA Y ETH NA U G HT.
                                                          l


                                                          *

                                              J
                                    JO
                                    FEDE     L IR M A SHAL SERVICE




Subscribsd' d swql'
                  n tobefore
methist           d4yk)fOctober,2019.
          r       q.   .:




JACQ             J                '          .
UN ITED       ATES M A GISTM TE JUDGE
